            Case 1:19-bk-11334                    Doc 26      Filed 04/06/20 Entered 04/06/20 10:25:24                               Desc Main
                                                              Document     Page 1 of 5
 Fill in this information to identify the case:
 Debtor 1    Theresa Lynn Weider

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the SOUTHERN District of OHIO

 Case number 1:19-bk-11334

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: HOME POINT FINANCIAL CORPORATION                                Court claim no. (if known): 3-2

Last 4 digits of any number you use to                                            Date of payment change: 5/1/2020
identify the debtor’s account: 1323                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $876.80
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         □ No.
         ■ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment: $275.06                             New escrow payment: $274.28


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         ■ No
         □ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:                                     New interest rate:

         Current principal and interest payment:           New principal and interest payment:


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                           New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
           Case 1:19-bk-11334                  Doc 26           Filed 04/06/20 Entered 04/06/20 10:25:24                                 Desc Main
                                                                Document     Page 2 of 5


Debtor 1 Theresa Lynn Weider                                         Case number (if known) 1:19-bk-11334
           Print Name        Middle Name   Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor
      ■ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

     /s/ Darrelyn Thomas                               04/03/2020
                                                  Date ________________________
     Signature



  Print              Darrelyn Thomas
                    _____________________________________________                                      Title   Authorized Agent for Creditor
                    First Name                    Middle Name       Last Name


  Company           Robertson, Anschutz, Schneid & Crane LLC


  Address           10700 Abbott's Bridge Road, Suite 170
                    Number       Street


                    Duluth GA 30097
                    City                                                 State        ZIP Code

  Contact Phone     470-321-7112                                                                       Email dthomas@rascrane.com
                                                                                                             _____________________________




Official Form 410S1                                    Notice of Mortgage Payment Change                                                       page 2
        Case 1:19-bk-11334       Doc 26     Filed 04/06/20 Entered 04/06/20 10:25:24               Desc Main
                                            Document     Page 3 of 5
                                           CERTIFICATE OF SERVICE

                                                          April 6, 2020
               I HEREBY CERTIFY that on ____________________________________________________________,
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
DANIEL S. ZEGARSKI
411 MADISON AVENUE
COVINGTON, KY 41011

MARGARET A BURKS
600 VINE STREET SUITE 2200
CINCINNATI, OH 45202

ASST US TRUSTEE (CIN)
OFFICE OF THE US TRUSTEE
J.W. PECK FEDERAL BUILDING
550 MAIN STREET, SUITE 4-812
CINCINNATI, OH 45202

THERESA LYNN WEIDER
1807 LOIS LANE
GOSHEN, OH 45122

                                                                          Robertson, Anschutz, Schneid & Crane LLC
                                                                          Authorized Agent for Secured Creditor
                                                                          10700 Abbott's Bridge Road, Suite 170
                                                                          Duluth, GA 30097
                                                                          Telephone: 470-321-7112
                                                                          Facsimile: 404-393-1425

                                                                          By: _________________________
                                                                               /s/ Dena Eaves
                                                                               Dena Eaves
                                                                               deaves@rascrane.com




Official Form 410S1                   Notice of Mortgage Payment Change                              page 3
Case 1:19-bk-11334   Doc 26   Filed 04/06/20 Entered 04/06/20 10:25:24   Desc Main
                              Document     Page 4 of 5
Case 1:19-bk-11334   Doc 26   Filed 04/06/20 Entered 04/06/20 10:25:24   Desc Main
                              Document     Page 5 of 5
